Citation Nr: 0621849	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-25 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for a major depressive disorder.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, denied a 
claim for an increased rating in excess of 10 percent for a 
major depressive disorder.

The veteran and his wife testified via videoconference before 
the undersigned in September 2005.  A transcript of the 
hearing has been associated with the file.

The veteran brought a claim for service connection for post 
traumatic stress disorder along with his claim for an 
increased rating for a major depressive disorder.  His claim 
for service connection was denied in the July 2004 rating 
decision.  The veteran's August 2004 Notice of Disagreement 
was restricted solely to the issue of an increased rating for 
his depressive disorder.  The issue of service connection for 
post traumatic stress disorder is not before the Board.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has an obligation under the Veterans Claims Assistance Act 
(VCAA) to associate all relevant records in VA's possession 
with the claims file of a veteran.  38 C.F.R. § 3.159.  
During the veteran's June 2004 VA examination, the examiner 
states that the veteran had been seen for his depressive 
disorder at the Marion Mental Health Clinic in 1997.  This 
Clinic may or may not be part of the Marion VAMC.  The RO 
should ask the veteran to clarify whether he sought treatment 
from either the VA or from a private care provider.  The RO 
should then obtain those records, from the veteran or 
directly with a signed authorization from the veteran.  

The VCAA also mandates that VA assist the veteran in 
obtaining any outstanding medical records relevant to his 
claim.  At the June 2004 VA examination, the veteran 
indicated that he had received private medical care for his 
service connected disorder from Drs. Hussein and Halshaw, in 
1999-2000 and 2003 respectively.  He also sought treatment 
from a therapist, Porter, in 1993-1995 and again in 2004.  
Only one record from Porter dated September 2004 is present 
in the file.  The RO should obtain a signed authorization 
from the veteran to request all relevant records from these 
medical care providers.

Since it has more than two years since the veteran's service-
connected depression was examined, the RO should also take 
this opportunity to provide a new examination, so that the 
evidence in the file is as current as possible.


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or 
examined him for his depressive disorder, 
especially Drs. Hussein and Halshaw, and 
the therapist Porter.  After obtaining any 
necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations which 
are not currently of record.  All records 
obtained should be associated with the 
veteran's claims file.  

2.  The RO should request that the veteran 
clarify whether the treatment he received 
from the Marion Mental Health Clinic was 
from VA or a private care provider.  The 
RO should then take steps to obtain the 
veteran's treatment records, from the VA 
facility, the veteran or directly from the 
provider, with a signed authorization from 
the veteran, as appropriate.  

3.  After obtaining the above evidence, to 
the extent available, schedule the veteran 
for a mental health exam to determine the 
current severity of his depressive 
disorder.  

4.  Then, after ensuring the file and VA 
examination report are complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been completed, the RO should 
readjudicate the claim.  If such action 
does not resolve the claim, a supplemental 
statement of the case (SSOC) should be 
issued to the appellant and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate review, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


